Order entered June 17, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-12-01325-CR

                                  SERGIO PARAMO, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the 194th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. F11-53228-M

                                            ORDER
           The Court ORDERS court reporter Debi Harris to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing a copy of State’s Exhibit no. 4, a CD with

photos.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to Debi

Harris, Deputy Official Court Reporter, 194th Judicial District Court, and to counsel for all

parties.

                                                       /s/   DAVID EVANS
                                                             JUSTICE